Opinion issued January 6, 2005 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00763-CR
____________

MARCUS LAMAR JEFFERSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 978229



 
MEMORANDUM  OPINION
           On December 23, 2004, appellant  filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).